United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.C., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
MEDICAL CENTER, Brecksville, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1575
Issued: February 18, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 3, 2009 appellant filed a timely appeal of the May 6, 2009 merit decision of the
Office of Workers’ Compensation Programs, which affirmed the denial of her occupational
disease claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over
the merits of the claim.
ISSUE
The issue is whether appellant’s bilateral thumb condition is employment related.
FACTUAL HISTORY
Appellant, a 58-year-old dental laboratory technician, filed an occupational disease claim
(Form CA-2) on July 7, 2008 for bilateral carpometacarpal (CMC) degenerative joint disease.
She attributed her bilateral thumb condition to 20 years of working with her hands and

performing repetitive tasks.1 Appellant identified May 8, 2008 as the date she first became
aware of her condition.
Dr. John W. Shaffer, a Board-certified orthopedic surgeon, saw appellant on June 3, 2008
and diagnosed CMC degenerative joint disease and lateral epicondylitis of the right elbow.2 In a
report dated June 18, 2008, he indicated that appellant’s primary concern at the time was her
right elbow. The previous winter appellant reportedly was shoveling snow when she
experienced a pop in her right elbow. Dr. Shaffer noted that since then she had lateral elbow
pain suggestive of lateral epicondylitis. He also noted that appellant mentioned “unrelated issues
of both hands.” On physical examination, Dr. Shaffer reported tenderness between the lateral
epicondyle of the right elbow and pain with full extension. He also noted pain with forced
extension of appellant’s finger and wrist extensors, and a positive grind test in the CMC joint of
both thumbs. X-rays of the hands and wrists revealed end-stage arthritis at the basal joint of the
thumbs, with more advanced arthritis on the left. Dr. Shaffer recommended a corticosteroid
injection to treat appellant’s right elbow condition and reconstructive surgery for the left thumb,
which was more symptomatic than the right.3
With respect to the cause of appellant’s bilateral thumb condition, Dr. Shaffer indicated
that appellant was employed as a dental technician and that she showed him pictures of her
“work circumstance (sic).” He explained that there was occupational trauma that occurred to the
basal joints of both thumbs, and in his opinion the “work traumas” aggravated appellant’s
degenerative joint disease. Dr. Shaffer further explained that this included the “wear and tear on
the basal joint and the direct trauma as [appellant] attempts to perform her tests.”
On July 29, 2008 the Office requested that appellant submit additional information
regarding her employment duties as well as additional medical evidence. It indicated that
Dr. Shaffer’s opinion was not well reasoned on the issue of causal relationship. Specifically,
Dr. Shaffer did not explain how appellant’s work aggravated her degenerative hand condition.
The Office afforded appellant 30 days to submit the requested information.
While appellant subsequently submitted a statement describing her various employment
duties and outside activities, the Office did not receive any additional medical evidence
regarding the etiology of her bilateral thumb condition.
In a decision dated October 9, 2008, the Office denied appellant’s claim because she
failed to demonstrate that her bilateral thumb condition was employment related. It noted, inter
alia, that Dr. Shaffer’s June 18, 2008 report did not discuss the specific work activities which
over time had reportedly aggravated appellant’s degenerative medical condition.

1

Appellant’s employment duties reportedly included breaking plaster from models, cleaning flasks and using
various dental instruments such as a pneumatic chisel, hand lathe, grinder and electric handpiece. She also reported
having recently struck her left hand with a hammer while cleaning a dental articulator.
2

Dr. Shaffer’s report was initially submitted in relation to a claim for a May 8, 2008 traumatic injury, which the
Office ultimately denied.
3

Appellant underwent a left thumb CMC joint arthroplasty on June 9, 2008.

2

Appellant’s counsel requested an oral hearing, which was held on February 17, 2009.
The Office received additional medical evidence, including treatment notes from Dr. Shaffer and
June 3, 2008 bilateral hand x-rays that revealed mild to moderate hypertrophic arthritic changes.
Dr. Shaffer’s June 3, 2008 office notes were consistent with the information included in the
previously submitted June 18, 2008 report, except that the June 3, 2008 office notes did not
address the cause of appellant’s bilateral thumb condition. He also provided his notes from
appellant’s June 9, 2008 left CMC joint arthroplasty, as well as postsurgery follow-up notes
dated June 11 and 18, July 8 and 30, 2008. None of the recently submitted information
specifically addressed appellant’s employment duties and whether her work caused or
contributed to her bilateral thumb condition.
By decision dated May 6, 2009, the Office hearing representative affirmed the October 9,
2008 decision.
LEGAL PRECEDENT
A claimant seeking benefits under the Federal Employees’ Compensation Act4 has the
burden of establishing the essential elements of her claim by the weight of the reliable, probative
and substantial evidence, including that an injury was sustained in the performance of duty as
alleged and that any specific condition or disability claimed is causally related to the
employment injury.5
To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
and (3) medical evidence establishing that the diagnosed condition is causally related to the
identified employment factors.6
ANALYSIS
Appellant has satisfied two of the three criteria necessary for establishing that she
sustained an injury in the performance of duty. First, she submitted medical evidence supporting
her claimed condition of bilateral CMC degenerative joint disease. Second, appellant provided a
factual statement identifying employment factors alleged to have caused or contributed to her
4

5 U.S.C. §§ 8101-8193.

5

20 C.F.R. § 10.115(e), (f) (2009); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996). Causal relationship is
a medical question, which generally requires rationalized medical opinion evidence to resolve the issue. See
Robert G. Morris, 48 ECAB 238 (1996). A physician’s opinion on whether there is a causal relationship between
the diagnosed condition and the implicated employment factors must be based on a complete factual and medical
background. Victor J. Woodhams, 41 ECAB 345, 352 (1989). Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty and must be supported by medical rationale,
explaining the nature of the relationship between the diagnosed condition and appellant’s specific employment
factors. Id.
6

Victor J. Woodhams, supra note 5.

3

condition. What she failed to provide is credible medical evidence establishing that her
diagnosed bilateral thumb condition is causally related to her identified employment factors.
Dr. Shaffer’s June 18, 2008 report is the only medical evidence of record linking
appellant’s bilateral thumb condition to her employment as a dental laboratory technician.
However, this report is not well reasoned on the issue of causal relationship, which the Office
advised appellant of as early as July 29, 2008. Dr. Shaffer stated that appellant’s “work traumas”
aggravated her degenerative joint disease. He reportedly viewed some pictures of appellant’s
“work circumstance.” Noticeably absent from Dr. Shaffer’s report is any description of either
appellant’s particular work activities or the so-called “work circumstance” he viewed from some
pictures. Dr. Shaffer also referenced “occupational trauma,” “work traumas,” and “wear and
tear,” but he provided no context for these otherwise general descriptions. He also mentioned
“direct trauma as [appellant] attempts to perform her tests.” However, the question remains as to
what was the “direct trauma” and what “tests” did appellant perform.
Some of Dr. Shaffer’s language is confusing and the June 18, 2008 report lacks sufficient
detail and explanation to support a finding that appellant’s employment duties aggravated her
degenerative condition. Appellant’s counsel argued before the hearing representative that
Dr. Shaffer’s opinion was sufficient to establish a prima facie case for entitlement to benefits,
thus placing the onus for further development of the record on the Office. The hearing
representative clearly disagreed as does the Board. Appellant has a degenerative arthritic
condition in both hands that may or may not have been aggravated by her federal employment.
The burden remains with appellant to demonstrate that her employment activities aggravated her
arthritic condition. Appellant has been provided ample opportunity to supplement the record and
substantiate her claim. Dr. Shaffer’s June 18, 2008 report does not satisfy appellant’s burden nor
does this report establish a prima facie case of entitlement. He provided absolutely no insight
regarding his purported understanding of appellant’s regular employment duties. Accordingly,
the Office properly denied appellant’s occupational disease claim based on her failure to
establish a causal connection between her diagnosed condition and her employment.
CONCLUSION
Appellant has not demonstrated that her bilateral thumb condition is employment related.
As such, she failed to establish that she was injured in the performance of duty.

4

ORDER
IT IS HEREBY ORDERED THAT the May 6, 2009 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 18, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

